Case 2:17-cv-00984-ODW-JC Document 109 Filed 04/24/19 Page 1 of 2 Page ID #:1712


    1   NICHOLAS NITA, Esq. [Bar No. 225194]
        nick@nitalawfirm.com
    2   NITA LAW FIRM
        3055 Wilshire Boulevard
    3   Suite 450
        Los Angeles, CA 90010
    4   (213) 232-5055
        (213) 402-8444 (FAX)
    5
        Attorneys for Plaintiff
    6   OK HEE KIM
    7   KATE S. LEHRMAN [Bar No. 123050]
    8
        klehrman@lehrmanlawgroup.com
        DANIEL R. VILLEGAS [Bar No. 159935]
    9   dvillegas@lehrmanlawgroup.com
        BEHROUZ S. ARANI [Bar No. 304501]
   10   barani@lehrmanlawgroup.com
        LEHRMAN LAW GROUP
   11   12121 Wilshire Boulevard
        Suite 1300
   12   Los Angeles, CA 90025
        (310) 917-4500
   13   (310) 917-5677 (FAX)
   14   Attorneys for Defendant
        BMW OF NORTH AMERICA, LLC
   15
   16                                UNITED STATES DISTRICT COURT
   17                               CENTRAL DISTRICT OF CALIFORNIA
   18
   19   OK HEE KIM, an individual,          )          Case No. 2:18-cv-03602 DSF (Ex)
                                            )          [Filed: October 24, 2017]
   20              Plaintiff,               )          [Removed: April 27, 2018]
                                            )
   21        v.                             )          Hon. Dale S. Fischer
                                            )          Courtroom 7D
   22   BMW OF NORTH AMERICA, LLC, a )
        Delaware Limited Liability Company; )
   23   NEW CENTURY ALHAMBRA                )
        AUTOMOBILES, INC., a California )              STIPULATION FOR DISMISSAL
   24   Company d/b/a NEW CENTURY           )
        BMW; and DOES 1-20                  )
   25                                       )          DISCOVERY CUT-OFF:            11/20/18
   26
                   Defendants.              )          MOTION CUT-OFF:               02/11/19
                                            )          TRIAL DATE:                   05/29/19
   27   ///
   28   ///

        55.293.DRV - 00380127.DOC                  1                          2:18-cv-03602 DSF (Ex)
                                       STIPULATION FOR DISMISSAL
Case 2:17-cv-00984-ODW-JC Document 109 Filed 04/24/19 Page 2 of 2 Page ID #:1713


    1            IT IS HEREBY STIPULATED by and between the parties to this action
    2   and through their designated counsel that the above-captioned action be hereby
    3   dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1).
    4
    5
        Dated: April 23, 2019                 NITA LAW FIRM

    6                                        /s/ M. Nicholas Nita
    7                                        M. Nicholas Nita, Esq.
                                             Attorneys for Plaintiff
    8
                                             OK HEE KIM
    9
   10   Dated: April 23, 2019                LEHRMAN LAW GROUP
   11
                                              /s/ Behrouz S. Arani
   12                                         Behrouz S. Arani, Esq.
   13                                         Attorneys for Defendant
                                              BMW OF NORTH AMERICA, LLC
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        55.293.DRV - 00380127.DOC               2                       2:18-cv-03602 DSF (Ex)
                                    STIPULATION FOR DISMISSAL
